DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 indicates a prohibition of using DHCP leasequery and the dependent claims 7-9 incorporate DHCP leasequery and thereby contradict the prohibition.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the symbols DHCP, DOCSIS, IPv6, IPv6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baykal et al., US 20110029645 A1 (hereafter referred to Baykal) in view of “official notice” (OFN).
Regarding claim 1, Baykal teaches a system that includes a processor (p. 12, “…[T]he disclosure is directed to a network device comprising a processor …”) comprising: 
(a) said system includes at least one of a computer premise equipment (p. 28, “Subscriber devices are shown in FIG. 1 as customer premise equipment (CPE) 28A, 28M, and 28N ("CPE 28") …”) and a network bridge (p. 34, “…[B]oth access nodes and switches maintain bridging tables that map their respective physical ports to the MAC addresses of the destination devices. These bridging tables may be populated with MAC addresses and ports through a learning process.”); 
(b) a system operator network that provides access for said at least one of said computer premise equipment and said network bridge to the Internet (p. 24, “In… FIG. 1, network system 10 includes a public network 14 and service provider network 16. Public network 14 typically comprises a packet-switched network that implements an Internet Protocol (IP).” And p. 26, “Typically, the service provider may operate service provider network 16 to facilitate access by subscriber networks, such as subscriber networks 20A-20N ("subscriber networks 20"), to public network 14.”); 
(c) an access device that includes a forwarding table (p. 43, “Access node 12A further stores in memory 46 an IP binding and bridging table 48. As will be described in more detail below, an IP binding maps an IP address to a port on the network device.“) to select an output interface for an input interface for forwarding a data packet (p.26), (1) from said at least one of said computer premise equipment and said network bridge to said Internet or (2) from said Internet to said at least one of said computer premise equipment and said network bridge (p.26); and  (d) said access device in response to said forwarding table not being accessible obtains replacement data sufficient to populate said forwarding table from a remote controller, in a manner that doesn't include either of a DHCP leasequery protocol nor a DHCP bulk leasequery protocol. “Official notice” is taken that in response to said forwarding table not being accessible obtains replacement data sufficient to populate said forwarding table from a remote controller, in a manner that doesn't include either of a DHCP leasequery protocol nor a DHCP bulk leasequery protocol. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baykal to substitute OFN for the remote controller to populate and restart an access device as an alternative to using learning.
Regarding dependent claim 2, Baykal-OFN teaches the system of claim 1 further comprising said access device modifying said forwarding table based upon a DHCP message exchange between a DHCP server and said at least one of said computer premise equipment and said network bridge (p. 44, “…[B]ridging table 48 may be populated with MAC address and interface mappings through a learning process via DHCP data units. This learning process may, however, compromise network security.” And p. 45, “It should be noted that learning remains "on" on access node 12, but access node 12 does not learn on any DHCP data units from the subscriber device to the DHCP server until the DCHP server provides the subscriber device with an IP address.” The DHCP data units are bases on requests to the DHCP server and offers from the DHCP servers, p. see p. 33. “when CPE 28A attempts to connect to network system 10, CPE 28A broadcasts a DCHP "discovery" data unit. DHCP server 34 responds to CPE 28A with a unicast DCHP "offer" data unit.”).
Regarding dependent claim 3, Baykal-OFN teaches the system of claim 1 wherein said system includes said network bridge and said network bridge is a cable modem (p. 3, “The access network typically comprises a number of access nodes, such as a Digital Line Subscriber Line Access Multiplexer (DSLAM) or a Cable Modem Termination System (CMTS).”).
Regarding dependent claim 4, Baykal teaches the system of claim 1 wherein said system includes said network bridge and said network bridge is an optical network unit (p. 3, “The access network typically comprises a number of access nodes, such as a Digital Line Subscriber Line Access Multiplexer (DSLAM) or a Cable Modem Termination System (CMTS).” And p. 31, “… access nodes 12 may each comprise a Digital Subscriber Line Access Multiplexer (DSLAM) that aggregates multiple signals received via respective subscriber networks 20 onto the single communication medium, e.g., copper and fiber-optic media …”).
Regarding dependent claim 5, Baykal-OFN  teaches the system of claim 1 wherein said forwarding table includes a MAC address and a corresponding IP address of one of said at least one of said computer premise equipment and said network bridge (p. 43, “Access node 12A further stores in memory 46 an IP binding and bridging table 48. As will be described in more detail below, an IP binding maps an IP address to a port on the network device. Access node 12A keeps table 48 with respect to the subscriber lines connect to access node 12A. Bridging table 48 maps each interface 40 to the MAC addresses of the destination devices.”).
Regarding dependent claim 6, Baykal-OFN teaches the system of claim 1 wherein said access device does not maintain a set of host IPv4 addresses (p. 33, “The L3 addressing may use, for example, Internet Protocol version 4 (IPv4) or version 6 (IPv6). DHCP server 34 stores a range of IP addresses, i.e., an IP address pool, in memory.”).
Regarding dependent claim 10, Baykal-OFN teaches the system of claim 1 wherein said access device determines IP spoofing (Baykal, p. 34, “The learning process typically takes place with respect to DHCP data units. Typically, both access node 12 and switch 30 learn on the DHCP data units transmitted from CPE 28 to DHCP server 34.”).
Regarding dependent claim 11, Baykal-OFN teaches the system of claim 1 wherein said access device determines MAC spoofing (Baykal, p. 34, “These bridging tables may be populated with MAC addresses and ports through a learning process. When the network device, e.g., access node or L2 switch, is learning, the network device examines an incoming data unit, reads the MAC address of the source device contained in the data unit, compares the MAC address of the source device to the MAC addresses stored in its bridging table, and determines whether it should create a new entry in the bridging table based on the comparison.”).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baykal-OFN in view of Barth et al., US 9100206 B1 (hereafter referred to as Barth)
Regarding dependent claim 12, Baykal-OFN teaches the system of claim 1. Baykal does not specifically teach wherein said system operator network supports a DOCSIS protocol. However, in the same field endeavor, Barth teaches wherein said system operator network supports a DOCSIS protocol (column , lines ; “The CMTS also includes an interface that receives a Data Over Cable Service Interface Specification (DOCSIS) encapsulated packet from a Customer Premise Equipment (CPE) device coupled to the CM. “) It would have been obvious to one of ordinary skill in the art to modify Baykal-OFN to substitute DOCSIS from Barth to provide levels of service in accordance with a standard referred to as Data Over Cable System Interface Specification (DOCSIS).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baykal-OFN in view of Wiilams, US 20190222316 A1 (hereafter referred to as Williams).
Regarding dependent claim 13, Baykal does not specifically teach the system of claim 1 wherein said system operator network does not support a DOCSIS protocol. However, in the same field of endeavor, Williams teaches wherein said system operator network does not support a DOCSIS protocol (p. 34, “It should be appreciated that in the embodiments of FIGS. 1 and 2, data is transmitted from optical cable 102 to client devices 114 without use of an access network electrical protocol, e.g., without use of a DOCSIS protocol or a VDSL protocol.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baykal-OFN to substitute alternative to protocol from Williams so the architecture of network portions 100 and 200 promotes low cost, high-reliability, and low latency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for pertinent prior art made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452